— Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered July 17, 1991, which denied appellants’ motions to set aside a jury verdict which, inter alia, apportioned liability among the various defendants, unanimously affirmed, with costs.
In this action to recover for injuries sustained on a construction site, the matter proceeded to trial for the sole purpose of apportioning liability among the various defendants. The record contains sufficient evidence of common-law negligence on the part of the owner and general contractor to sustain the jury award against them, bearing in mind that a jury verdict must stand unless it could not have been reached on any fair interpretation of the evidence (Delagado v Board of Educ., 65 AD2d 547, affd 48 NY2d 643). The evidence, while sometimes conflicting, also indicated that second third-party defendant Corinno actively supervised the work of its subcontractor, and was consequently negligent. Its cross-claim for implied indem*354nification was therefore properly dismissed (Crow Constr. Co. v Quickway Metal Fabricators, 155 AD2d 295). Similarly, there was evidence that the owner inspected the work, and thus should have been aware of the dangerous condition that gave rise to the injury. A fair reading of the Westinghouse contract indicates that it was required to indemnify Macklowe only in the event, as held by the trial court, that Westinghouse was negligent. We have examined the remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Milonas, Ellerin and Kassal, JJ.